DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30, 2022 has been entered.
 
Response to Amendment
Applicant's arguments with respect to claims 1, 4 – 9, and 12 - 15 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 – 9, and 12 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sunohara et al. (U.S. Patent No. 2004/0113260).
Regarding claim 1, in Figure 2K, Sunohara discloses a component carrier, comprising: a stack (comprising 34, 28a, 26a, 28, 26, 24) comprising at least one electrically conductive layer structure and at least one electrically insulating layer structure, the stack being defined by a stack top surface (top surface of 34) and a stack bottom surface; a component (20) comprising a component body having a component body top surface and a component body bottom surface, and a terminal (18; connection pad 18 comprises 12, 14, 16), the terminal being made of a first electrically conductive material (paragraph [0042]) and having a terminal uppermost surface being arranged in the stack and a terminal lowermost surface directly arranged on top of the component body top surface, the component and the terminal being embedded in the at least one electrically insulating layer structure (28a) of the stack; a recess (28y, Figure 2G) in the stack exposing at least a part of the terminal; an interface structure (26b, Figure 2J) on the at least partially exposed terminal, the interface structure having an interface structure top surface; and an electrically conductive structure (bump 36) at least partly arranged on top of the interface structure top surface and at least partly above the stack top surface, the electrically conductive structure being made of a second electrically conductive material; wherein the second electrically conductive material is different from the first material (paragraph [0042]); wherein the first electrically conductive material is selected from a group consisting of aluminum, silver, titanium, gold, Si, SiC, SiO2 and GaN (pad 12 is formed of aluminum, paragraph [0042]); and the second electrically conductive material is copper.  Sunohara does not specifically disclose the second electrically conductive material is copper (in other words, that the bumps 36 are formed of copper).  However, forming conductive bumps of copper is common place and well known in the art, and is merely a design option for a skilled artisan without the exercise of inventive skill.  
Regarding claim 4, Sunohara discloses wherein the interface structure includes or is an adhesion promoter of one of titanium, copper nitride, tungsten, chromium and nickel (Figure 2K).
Regarding claim 5, Sunohara discloses wherein the adhesion promoter has a thickness in the range between 20 nm and 100 nm (Figure 2K).
Regarding claim 6, Sunohara discloses wherein the interface structure comprises or is a diffusion barrier of nickel (Figure 2K).
Regarding claim 7, Sunohara discloses wherein the diffusion barrier has a thickness in the range between 150 nm and 500 nm (Figure 2K).
Regarding claim 8, Sunohara discloses at least one of the following features: the component carrier includes at least one component being surface mounted on and/or embedded in the component carrier, wherein the at least one component is selected from a group consisting of an electronic component, an electrically non-conductive and/or electrically conductive inlay, a heat transfer unit, a light guiding element, an energy harvesting unit, an active electronic component, a passive electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, an actuator, a microelectromechanical system, a microprocessor, a capacitor, a resistor, an inductance, an accumulator, a switch, a camera, an antenna, a magnetic element, a further component carrier, and a logic chip; wherein at least one of the electrically conductive layer structures of the component carrier includes at least one of a group consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten; wherein the electrically insulating layer structure includes at least one of the group consisting of resin, reinforced or non-reinforced resin, epoxy resin or bismaleimide-triazine resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based Build-Up Film, polytetrafluoroethylene, a ceramic, and a metal oxide; wherein the component carrier is shaped as a plate; wherein the component carrier is configured as one of a group consisting of a printed circuit board, a substrate, and an interposer; wherein the component carrier is configured as a laminate-type component carrier (Figure 2K).
Regarding claim 9, in Figure 2K, Sunohara discloses a method of manufacturing a component carrier, comprising: forming a stack (comprising 34, 28a, 26a, 28, 26, 24) including at least one electrically conductive layer structure and/or at least one electrically insulating layer structure, the stack being defined by a stack top surface (top surface of 34) and a stack bottom surface; embedding a component (20) in the stack, the component comprising a component body having a component body top surface and a component body bottom surface, and a terminal (18; connection pad 18 comprises 12, 14, 16), the terminal being made of a first electrically conductive material (paragraph [0042]) and having a terminal uppermost surface being arranged below the stack top surface and a terminal lowermost surface directly arranged on top of the component body top surface, the component and the terminal being embedded in the at least one electrically insulating layer structure (28a) of the stack; forming a recess (28y, Figure 2G) in the stack exposing at least a part of the terminal; forming an interface structure (26b, Figure 2J) on the at least partially exposed terminal, the interface structure having an interface structure top surface; and forming an electrically conductive structure (bumps 36) at least partly on top of the interface structure top structure and at least partly above the stack top surface, the electrically conductive structure being made of a second electrically conductive material; wherein the second electrically conductive material is different from the first material (paragraph [0042]); wherein the first electrically conductive material is selected from a group consisting of aluminum, silver, titanium, gold, Si, SiC, SiO2 and GaN (pad 12 is formed of aluminum, paragraph [0042]); and the second electrically conductive material is copper.  Sunohara does not specifically disclose the second electrically conductive material is copper (in other words, that the bumps 36 are formed of copper).  However, forming conductive bumps of copper is common place and well known in the art, and is merely a design option for a skilled artisan without the exercise of inventive skill.  
Regarding claim 12, Sunohara discloses wherein the interface structure includes or is an adhesion promoter, of one of titanium, copper nitride, tungsten, chromium and nickel (Figure K2).
Regarding claim 13, Sunohara discloses wherein the interface structure includes or is a diffusion barrier of particular nickel (Figure 2K).
Regarding claim 14, Sunohara discloses wherein forming the interface structure and the electrically conductive structure is carried out simultaneously with forming an interface structure and an electrically conductive structure in a through hole of the stack (Figure 2K).
Regarding claim 15, Sunohara discloses wherein at least one of the interface structure and the electrically conductive structure are deposited by a deposition process or a sputter process, a thin film deposition, high-power impulse magnetron sputtering, chemical-vapor deposition, plasma-enhanced chemical-vapor deposition, laser ablation, or electroless deposition (Figure 2K).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847